Citation Nr: 0106927	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-17 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for chronic gastritis 
and duodenitis, evaluated at 30 percent.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to an effective date earlier than January 26, 
1996 for the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This appeal arose from rating actions of the Los Angeles, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted entitlement to nonservice-
connected pension benefits, effective January 26, 1996, 
granted an increased rating for a gastrointestinal condition 
effective from September 11, 1989, and denied entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disability.  

The Board considers the issue of an increased rating for 
chronic gastritis and duodenitis as intertwined with issues 
of secondary service connection for an intestinal motility 
disorder/irritable bowl syndrome, reactive depression, and 
hiatal hernia, all of which are set forth in the remand 
portion of this decision.  The issue of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability also will 
be subject to the attached remand.


FINDING OF FACT

The veteran filed a claim for entitlement to a permanent 
disability evaluation for pension purposes on January 26, 
1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 26, 
1996 for the award of nonservice-connected pension benefits 
have not been met.  38 C.F.R. § 3.400, 3.400(b)(ii)(B) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the applicable criteria, the effective date of 
an award of pension will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2000).  For pension claims received on or after 
October 1, 1984, the effective date will be the date of 
receipt of claim, except if, within one year from the date on 
which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of the claim 
or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the 
veteran.  38 C.F.R. § 3.400(b)(ii)(B) (2000).

The veteran was awarded Worker's Compensation benefits in 
October 1984; these benefits were discontinued in November 
1995.  On January 26, 1996, he filed a claim for pension 
benefits.  He has requested that his pension benefits be made 
effective November 1995, the date that his Worker's 
Compensation benefits were discontinued.

A review of the record clearly shows that the veteran had not 
filed a claim for retroactive nonservice-connected pension 
benefits within the one year period following the date on 
which he became permanently and totally disabled.  Nor has 
the veteran demonstrated that a physical or mental disability 
had been so incapacitating that he was prevented from filing 
a disability claim for at least the first 30 days following 
the date he had become permanently and totally disabled (the 
record reflects that he had pursued a Worker's Compensation 
claim at that time).  Rather, his claim for pension benefits 
was not received until January 1996.  Therefore, according to 
the regulations noted above, the effective date of the award 
of nonservice-connected benefits is January 26, 1996, the 
date of receipt of the claim.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 26, 1996 for the award of nonservice-
connected pension benefits.


ORDER

An effective date earlier than January 26, 1996 for the award 
of nonservice-connected pension benefits is denied.


REMAND

The veteran has requested that he be awarded a total 
disability evaluation based on individual unemployability due 
to service-connected disability.  However, the record does 
not contain an opinion as to the effect that his service-
connected gastritis and duodenitis, standing alone, has upon 
his ability to obtain and retain substantially gainful 
employment.  Such an opinion would be helpful in determining 
entitlement to the requested benefit.  See Frisica v. Brown, 
7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994).

In April 2000, the RO denied entitlement to service 
connection for an intestinal motility disorder/irritable 
bowel syndrome (IBS), reactive depression and a hiatal hernia 
as secondary to the service-connected gastritis and 
duodenitis.  In June 2000, the veteran's spouse submitted a 
statement which will be accepted as a notice of disagreement 
with these denials.  The Board notes in reviewing the 
evidence concerning these issues that there is no objective 
opinion of record relating the claimed conditions to the 
service-connected gastritis and duodenitis.  Such an opinion 
would be helpful in determining entitlement to the requested 
benefits.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Under the circumstances of this case, it is found that 
additional assistance would be helpful and this case will be 
REMANDED to the RO for the following:

1.The RO must afford the veteran a 
complete VA gastrointestinal examination 
by a qualified physician.  This examiner 
should ascertain whether the veteran's 
service-connected gastritis and 
duodenitis has rendered the veteran 
unable to obtain and retain substantially 
gainful employment.  The examiner must 
also render an opinion as to whether the 
veteran suffers from an intestinal 
motility disorder /IBS, reactive 
depression or a hiatal hernia which can 
be etiologically related to the service-
connected gastritis and duodenitis.  Any 
additional examinations and special 
studies deemed necessary to provide these 
opinions must be conducted.  Complete 
rationales for the opinions expressed 
must be provided.  The claims file must 
be reviewed by the examiner, and the 
examiner is asked to indicate in the 
report that the claims folder has been 
reviewed.

The veteran must be informed of the 
importance of reporting for the scheduled 
examination(s) and of the possible 
adverse consequences of failing to 
report.  A copy of this notification must 
be included in the claims file.

2.  The RO must then adjudicate the 
claims for a total disability evaluation 
and for service connection for an 
intestinal motility disorder/IBS, 
reactive depression, and a hiatal hernia.  
If the decisions are adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes the issues concerning secondary 
service connection.  He must be informed 
that in order to perfect the secondary 
service connection issues for appellate 
review, he must submit a timely 
substantive appeal.

3.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a supplemental statement of the case, 
along with an adequate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



